Citation Nr: 0719096	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that denied the veteran's application to reopen a previously 
denied claim of entitlement to service connection for PTSD.  

(The issues of entitlement to an increased rating for the 
residuals of a back injury and to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person or at the housebound rate 
will be the subject of a separate decision.)


FINDINGS OF FACT

1.  In a November 2005 decision, the Board denied an 
application to reopen a previously denied claim of 
entitlement to service connection for PTSD.  This was the 
last final decision of this claim.

2.  Evidence received since the November 2005 Board decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD, but 
does not raise a reasonable possibility of substantiating 
this claim.


CONCLUSIONS OF LAW

1.  A November 2005 decision that denied an application to 
reopen a claim of entitlement to service connection for PTSD 
is a final decision.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for PTSD is not new 
and material, and this claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in substance, 
that new and material evidence has been submitted sufficient 
to reopen the veteran's previously denied claim of 
entitlement to service connection for PTSD.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in September 2006, the RO sent the veteran a 
letter informing him of the evidence necessary to reopen his 
previously denied claim of entitlement to service connection 
for PTSD, what evidence they would obtain, and what evidence 
he was expected to obtain.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  In addition, the 
letter explained what types of evidence qualified as "new" 
and "material" evidence, and informed him of the reason why 
his claim was previously denied.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The Board thus finds the duty to notify has been sufficiently 
satisfied, and there is no reason in further delaying the 
adjudication of the claim decided herein.  As the Board 
concludes herein that evidence sufficient to reopen the 
veteran's previously denied claim of entitlement to service 
connection for PTSD has not been received, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA's duty to assist the veteran in the development of a new 
and material evidence claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  Under these 
circumstances, no further action is necessary to assist the 
veteran with this claim.

In order to establish service connection for a disability, 
the evidence must show a present disability that resulted 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 
(2006).  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

In a March 1987 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  More 
recently, in a November 2005 decision, the Board denied the 
veteran's application to reopen this claim of service 
connection for PTSD.  These decisions are final.  See 
38 U.S.C.A. § 7104 (West 2002).  If, however, "new and 
material" evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).  Such evidence must be presented or 
secured since the last final disallowance of the claim on any 
basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992)

The evidence before the Board in its March 1987 denial of 
service connection for PTSD consisted of the veteran's 
service medical records, and records of his VA and private 
hospital and outpatient treatment during the period from 
February 1970 to August 1985.  These records were devoid of a 
diagnosis of PTSD; instead, they showed treatment for chronic 
schizophrenia.

Evidence reviewed by the Board in rendering its November 2005 
decision included reports of the veteran's VA, private 
hospital, and outpatient psychiatric treatment from 1980 to 
2003, as well as various statements and testimony offered by 
the veteran.  None of the various medical records submitted, 
however, provided a diagnosis of PTSD.   

Relevant evidence submitted since the Board rendered its 
November 2005 decision consists of VA outpatient treatment 
records dated from August 2004 to August 2006.  These records 
document, for the first time, that the veteran has a 
diagnosis of PTSD.  

An October 2004 record reflects diagnoses of schizophrenia 
and PTSD, as do records dated in February 2005, November 
2005, and May 2006.  An August 2006 record also notes a 
diagnosis of PTSD, and in the report it was noted that the 
veteran entered service at the age of nineteen years and 
served in Vietnam as a basic infantry soldier.  It was also 
noted that the veteran reported having PTSD features for 
years but that he had only recently (a few years earlier) 
reported these symptoms.  

These VA outpatient treatment records, which document the 
fact that the veteran has now been diagnosed with PTSD, are 
certainly "new," in that they were not of record when the 
above discussed Board decision was rendered.  As well, they 
are arguably "material", as this evidence clearly relates 
to an unestablished fact necessary to substantiate the claim, 
i.e., that the veteran has a diagnosis of PTSD, which was not 
the case at the time of the prior Board decision (or at least 
not of record).  

However, as defined above, in order to be considered "new 
and material," evidence must also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2006) (which the Board notes is a different 
standard than the standard used in the November 2005 
decision).  That said, in this case there has been submitted 
no objective evidence that indicates or even suggests that 
the veteran has PTSD as a result of some stressor event or 
events experienced in service, nor has any objective evidence 
been received suggesting a stressful event.  These records, 
at best (and read keeping in mind the dictates of Justus), 
simply indicate that the veteran served in Vietnam and 
currently has PTSD.  No suggestion is made that any events - 
to include combat related events, for example (the Board does 
point out that there is no indication that the veteran served 
in combat) - experienced in service led to this disorder.  

As such, this evidence is not new and material as defined 
under 38 C.F.R. § 3.156 (2006), as it does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.   

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
notes, however, that the preponderance of the evidence weighs 
against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, his 
application to reopen a previously denied claim of 
entitlement to service connection for PTSD is denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, the appeal is 
denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


